Exhibit 10.88

 



AMENDMENT NO. 1

TO

SLA BRANDS, INC.

SALES REPRESENTATION CONTRACT

 

This Amendment No. 1 (the “Amendment”) to SLA Brands, Inc. Sales Representation
Contract entered into effective February 1, 2015 by and between Oculus
Innovative Sciences, Inc. (“Client”) and SLA Brands, Inc. (“SLA” and together
with the Client, the “Parties”)) is made and entered into as of November 6, 2015
by and between the Parties.

 

RECITALS

 

A. The Client and SLA previously entered into that certain Sales Representation
Contract effective February 1, 2015 (the “Agreement”).

 

B. The Client and SLA each wish to modify certain terms of the Agreement on the
terms and subject to the conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants agreements and
representations contained in this Amendment and the Agreement, the parties
hereto agree as follows:

 

1. Definitions. Except as may be expressly provided in this Amendment, all
capitalized terms used in this Amendment which are defined in the Agreement
shall have meanings in this Amendment as in the Agreement.

 

2. Amendment to Section 10, Commissions. The entire text of Section 10,
Commissions, of the Agreement is hereby deleted and replaced with the following
text to read in its entirety as follows:

 

“To pay SLA a commission or brokerage, of (i) [ ]* percent [ ]* on each and
every sale, as provided herein, of Products in the Pet Specialty Channel in the
Territory, and (ii) [ ]* percent [ ]* on each and every sale,, as provided
herein, of Products in the Pet Specialty Channel in the Territory, as provided
in Section 20 of the Agreement or, if earlier, through the two-year anniversary
of this Amendment. The percentage rate of commission, or brokerage, shall be
computed on the price of the products sold during the term of this Agreement,
after shipping, insurance, taxes, duties and similar amounts and after discounts
and returns are deducted from the sales, said brokerage payment to be made
promptly within fifteen (15) after the end of each month on amounts received by
Client on paid invoices.”

 

3. Amendment to Attachment A, Product Description. The entire text of Attachment
A, Product Description, attached to the Agreement is hereby deleted and replaced
with the following text to read in its entirety as follows:

“All Oculus Innovative Sciences, Inc. MicrocynAH labeled products intended for
use to promote health in non-human animals as of the date hereof, which products
are not required to be prescribed or dispensed by a veterinarian or other animal
health professional”

 

 1 

 

 

4. Amendment to Attachment B, Channels of Trade. The entire text under the
heading “Channels of Trade” on Attachment B Territory, attached to the Agreement
is hereby deleted and replaced with the following text to read in its entirety
as follows:

 

“Retail outlets whose primary merchandise is companion animal consumables and
non-consumables (such as PetMart and Petco), and distributors whose primary
business is supplying animal health care products for companion animals to such
outlets (“Pet Specialty Channel”). Pet Specialty Channel does not include the
Ethical, Food, Drug, Mass, and Farm and Ranch (including Equine) channels of
trade. Pet Specialty Channels does include catalogs and online retailers, in
each case whose primary merchandise is companion animal consumables and
nonconsumables, except as otherwise provided under “Additional Account
Inclusions” on Attachment D attached to the Agreement.”

 

5. Amendment to Attachment B, Territory. The entire text under the heading
“Territory” on Attachment B, Territory, attached to the Agreement is hereby
deleted and replaced with the words “United States and Canada solely through the
Pet Specialty Channel.”

 

6. Additions to Attachment C, Account Exclusions. The name “Manna Pro Products
LLC” is hereby added below the heading “List of Account Exclusions” on
Attachment C, Account Exclusions.

 

7. Addition to Attachment D, Additional Account Inclusions.

 

(a) The sentence “SLA acknowledges and agrees that SLA’s sales representation
rights in any such account shall be non-exclusive and otherwise subject to the
terms of the Agreement.” is hereby inserted at the end of the preamble on
Attachment D, Additional Account Inclusions, attached to the Agreement.

 

(b) The words, “Tractor Supply Co,. – applies to MicrocynAH brand only” in the
second line under the heading “List of additional accounting inclusions” on
Attachment D, Additional Account Inclusions, attached to the Agreement is hereby
deleted.

 

8. Amendment to Attachment E, Performance Requirements & Incentives. The table
below the heading “Performance Requirements” on Attachment E, Performance
Requirements & Incentives, attached to the Agreement, is hereby amended to
delete the vertical column entitled “Minimum Total Sales (Equine)” and to
recalculate the totals in the vertical column entitled “Combined Total” as set
forth below.

 

 

Year (Jan. 1–Dec. 31)

Minimum Total

Sales (Pet)

Minimum Total
Sales New
Products Combined
Total 2016 [     ]† [     ]† [     ]† 2017 [     ]† [     ]† [     ]† 2018
[     ]† [     ]† [     ]†

 

9. Conflict. In the event of any conflict between the provisions of this
Amendment and the unamended provisions of the Agreement, the provisions of this
Amendment shall prevail and the provisions of the Agreement shall be deemed
modified by this Amendment as necessary to resolve such conflict.

 

† Confidential material redacted and separately filed with the Commission.

 

 2 

 

 

10. Effect of Amendment. Except as expressly amended by this Amendment and/or by
the preceding sentence, the terms and provisions of the Agreement shall continue
in full force and effect.

 

IN WITNESS WHEREOF, the Parities hereto have duly executed this Amendment as of
day and year first above written.

 

CLIENT:

 

OCULUS INNOVATIVE SCIENCES, INC.

 

 

 

 

 

By: /s/ Robert Miller 

 

Name: Robert Miller

Title: Chief Financial Officer

 

 

SLA:

 

SLA BRANDS, INC.

 

 

 

 

 

By: /s/ Michael Lasky

 

Name: Michael Lasky

Title: Partner



 

 

 

 

 

 

 

 

 

 

 



 3 

